MARSHALL, C. J.
1. In any county in Ohio where more than one judge of the Court of Common Pleas holds office the Court of Common Pleas of such county may be constituted by one or more of the Common Pleas judges holding office in that county, and the judges so holding office have unlimited discretion to determine the number of judges who shall preside over and session of such court.
2. A proceeding to suspend or remove an attorney-at-law under authority of Section 1707 GC, and upon the grounds therein provided in the Court of Common Pleas of any county, through a special statutory proceeding, may be heard by such court constituted as in other cases.
3. Where, in such a proceeding, the court enters a judgment that the attorney be “suspended from his said office as attorney-at-law in all the courts of the state of Ohio until such time as he shall be reinstated in accordance with law,” such judgment is not null and void on the ground that the period of suspension is not definitely fixed. In such ease the judgment is in form a suspension, but in substance a removal, and therefore within the power and authority of the court to enter.
4. Where the court has jurisdiction of the parties and the subject-matter, and its judgment is not null and void by reason of being beyond the power and authority of the court to enter, such judgment is not open to collateral attack in an independent proceeding.
Writ denied.
Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.